        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 1 of 42



 1   Ramsey M. Al-Salam, Bar No. 109506
     Christina J. McCullough, Bar No. 245944
 2   PERKINS COIE LLP
     1201 Third Avenue, 49th Floor
 3   Seattle, WA 98101
     Tel: 206.359.8000
 4   Fax: 206.359.9000
     RAlsalam@perkinscoie.com
 5   CMcCullough@perkinscoie.com

 6   Daniel T. Shvodian, Bar No. 184576
     PERKINS COIE LLP
 7   3150 Porter Drive
     Palo Alto, CA 94304-1212
 8   Tel: 650.838.4300
     Fax: 650.737.5461
 9   DShvodian@perkinscoie.com

10   Attorneys for Plaintiff
     IMPINJ, INC.
11

12                                    UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14

15                                                 Case No.
     IMPINJ, INC., a Delaware corporation,
16                             Plaintiff,          COMPLAINT FOR PATENT
17                                                 INFRINGEMENT
            v.
18                                                 JURY TRIAL DEMANDED
     NXP USA, INC., a Delaware corporation,
19                             Defendant.
20

21

22

23

24

25

26

27

28

                                                                     COMPLAINT FOR PATENT
                                                                     INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 2 of 42



 1          Plaintiff Impinj, Inc. (“Impinj”), for its Complaint, alleges as follows:

 2                                       NATURE OF THE CASE

 3          1.      This is a complex patent infringement action arising from Defendant’s copying of

 4   Impinj’s patented innovations, its infringement of multiple patents owned by Impinj, its refusal to

 5   cease such infringement, and its refusal to even meet with Impinj to address the dispute. Impinj

 6   recognizes that the number of patents asserted will affect case management and is willing to work

 7   with the Court and Defendant to create a workable case management plan.

 8                                             THE PARTIES

 9          2.      Impinj is a Delaware corporation with its principal place of business in Seattle,

10   Washington.

11          3.      Defendant NXP USA, Inc. (“NXP”) is, on information and belief, a Delaware cor-

12   poration, with its corporate headquarters in Austin, Texas. NXP is, upon information and belief, a

13   subsidiary of NXP Semiconductors N.V. (“NXP Semiconductors”), a corporation headquartered in

14   Eindhoven, Netherlands.

15          4.      Venue is proper in this district under 28 U.S.C. § 1400(b) because NXP has com-

16   mitted acts of infringement and has a regular and established place of business in this district.

17                                IMPINJ AND ITS PATENT RIGHTS

18          5.      Impinj is a leading provider of RAIN RFID solutions, including hardware and soft-

19   ware products that wirelessly connect everyday items to the internet. More specifically, Impinj

20   sells a platform that includes endpoint integrated circuits (“ICs”), reader ICs, readers and gateways

21   that enable wireless connectivity to everyday items, and software that delivers information about

22   those connected items.

23          6.      Impinj was founded in March 2000 based on research done at the California Institute

24   of Technology by Carver Mead and Chris Diorio. Impinj has developed technology in connection

25   with radio frequency identification, known as “RFID.” Impinj has been instrumental in the devel-

26   opment of what is now known as RAIN RFID, as well as to the formation of the RAIN RFID global

27   alliance, which promotes the universal adoption of a certain type of RFID that uses ultra-high fre-

28   quency (“UHF”) radio waves and a communication protocol known as Gen2. From its inception,

                                                                               COMPLAINT FOR PATENT
                                                     -1-
                                                                               INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 3 of 42



 1   Impinj has been known as a leading innovator, particularly in the RAIN RFID space. The United

 2   States Patent and Trademark Office has acknowledged many of Impinj’s innovations, awarding

 3   Impinj more than 250 issued patents and allowed applications.

 4           7.      Impinj’s RFID products include Monza RFID tag chips, which were the very first

 5   UHF Gen2 RFID tag chips. Impinj’s current Monza R6 IC chip is the most advanced RFID chip

 6   available today, and it has important features and/or functionality such as consistently accurate and

 7   high-quality data delivery, improved yield, auto-tuning to optimize readability for the environment

 8   and application, and other advanced features that have been recognized by the industry. Impinj

 9   also sells Indy reader chips, Speedway readers and gateways, and ItemSense Software.

10                                   NXP’S ACTS OF INFRINGEMENT

11           8.      NXP makes and sells ICs that are used in RFID tags and compete with Impinj RAIN

12   RFID ICs. NXP’s products include UCODE 7 and UCODE 8 ICs, which are sold to various cus-

13   tomers. The UCODE 8 IC was developed, on information and belief, by copying many of the

14   patented inventions in Impinj’s Monza R6 IC chip and in an attempt to mimic the quality and func-

15   tionality of Impinj’s Monza R6 IC.

16           9.      After Impinj became aware of NXP’s UCODE 8 ICs, it advised NXP Semiconduc-

17   tors, by letter dated August 11, 2017, that such ICs, and any associated RFID tags, were likely to

18   infringe many U.S. patents owned by Impinj, which were listed by patent number.

19           10.     In response, NXP by letter dated September 7, 2017, indicated it would need to see

20   a “claim chart” before it would discuss the issues.

21           11.     By letter dated September 14, 2017, Impinj suggested the parties meet in person,

22   and provided a draft non-disclosure agreement to facilitate such discussions.

23           12.     NXP indicated it would not enter into any non-disclosure agreement but reiterated

24   its request for claim charts.

25           13.     Since September 14, 2017, Impinj and NXP have exchanged correspondence relat-

26   ing to the dispute, including correspondence regarding infringement of Impinj’s patents by NXP’s

27   UCODE 7 and UCODE 8 ICs. Impinj has provided NXP, among other things, claim charts

28

                                                                               COMPLAINT FOR PATENT
                                                     -2-
                                                                               INFRINGEMENT
            Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 4 of 42



 1   detailing how NXP infringes the patents asserted below. Impinj has also requested, on multiple

 2   occasions, that the parties meet to try to resolve the issues.

 3            14.   For many of the asserted patents, NXP has not denied that the claims read on its

 4   products, but it asserted that it is the beneficiary of a license under the EPCTM Specification for

 5   RFID Air Interface Protocol for Communications at 860 MHz – 960 MHz (“Gen2 protocol”). Un-

 6   der that protocol, Impinj agreed to license patent claims that were “necessary” to practice the Gen2

 7   protocol.

 8            15.   By claiming a license under the Gen2 protocol, NXP has admitted that it is practic-

 9   ing the claims of those patents.

10            16.   None of the patent claims asserted below are necessary to practice the Gen2 proto-

11   col.

12            17.   For other of the asserted patents, NXP has not denied that the claims read on its

13   products but claimed that the patents are invalid.

14            18.   NXP cannot establish that any of the asserted patents are invalid.

15            19.   Despite numerous and repeated requests, NXP has refused to meet with Impinj to

16   address its infringement of Impinj’s patents.

17            20.   Impinj was thus forced to file this lawsuit to protect its patent rights.

18                     NXP’S INFRINGEMENT OF U.S. PATENT NO. 7,215,251

19            21.   Impinj owns U.S. Patent No. 7,215,251 (“the ’251 Patent”), which is directed to an

20   RFID transponder with an inventive flag circuit.

21            22.   Claim 8 of the ’251 Patent reads as follows:

22                  8. A Radio-Frequency Identification (RFID) transponder including:
23                      an identification flag circuit to maintain an RFID transponder
                        state, the identification flag circuit including a first capacitor and
24                      a digital element coupled to the first capacitor to receive a voltage
                        of the first capacitor; and
25
                        a discharge circuit to drain the first capacitor via a discharge cur-
26                      rent that is distinct from a semiconductor leakage current,
                        wherein the discharge circuit includes:
27
                            a discharge circuit capacitor to store voltage; and
28

                                                                                  COMPLAINT FOR PATENT
                                                      -3-
                                                                                  INFRINGEMENT
         Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 5 of 42



 1                            a transconductor circuit coupled to the discharge circuit ca-
                              pacitor to convert voltage stored on a discharge circuit capac-
 2                            itor into the discharge current.

 3              23.   Claim 9 of the ’251 Patent reads as follows:

 4                    9. The RFID transponder of claim 8, wherein the transconductor
                         circuit includes:
 5
                          a first transistor having a gate, a source and a drain, the gate cou-
 6                        pled to the discharge circuit capacitor; and

 7                        a second transistor having a gate, a source and a drain the gate
                          coupled to the discharge circuit capacitor.
 8

 9              24.   Claim 10 of the ’251 Patent reads as follows:

10                    10. The RFID transponder of claim 9, wherein the discharge circuit
                          capacitor is to store the gate voltage of the first transistor and the
11                        gate voltage of the second transistor responsive to detection of
                          power loss on the RFID transponder.
12

13              25.   NXP’s UCODE 7 and UCODE 8 IC have each of the elements of claims 8, 9, and
14   10 of the ’251 Patent, including the recited identification flag circuit and discharge circuit.
15              26.   NXP has indirectly infringed the ’251 Patent, including at least claims 9 and 10 of
16   the ’251 Patent, under 35 U.S.C. §§ 271(b) and (c), by supplying UCODE 7 and UCODE 8 ICs for
17   inclusion in transponders with knowledge of the ’251 Patent. NXP’s UCODE 7 and UCODE 8
18   IC’s have no substantial noninfringing use, and NXP has induced inlay manufacturers and others
19   to incorporate UCODE 8 ICs into RFID transponders so that they practice the claims.
20              27.   In the correspondence exchanged between the parties, NXP has not denied that it is
21   practicing claims 9 and 10 of the ’251 Patent.
22              28.   NXP has continued its infringing activities despite knowledge of the ’251 Patent
23   (including knowledge from correspondence with Impinj), and such infringement is egregious and
24   willful.
25                      NXP’S INFRINGEMENT OF U.S. PATENT NO. 7,116,240
26              29.   Impinj owns U.S. Patent No. 7,116,240 (“the ’240 Patent”), which is directed to an
27   RFID transponder with an inventive circuit design.
28

                                                                                    COMPLAINT FOR PATENT
                                                        -4-
                                                                                    INFRINGEMENT
         Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 6 of 42



 1              30.   Claim 1 of the ’240 Patent reads as follows:

 2                    1. A Radio-Frequency Identification (RFID) transponder including:
 3                       a capacitor;
 4                       a digital element coupled to the capacitor to receive a voltage of
                         the capacitor; and
 5
                         a charge and leakage circuit including an NMOS device having a
 6                       source, a drain and a gate, the source node of the NMOS device
                         being coupled to the capacitor and the drain node of the NMOS
 7                       device being coupled to a first CMOS inverter,
 8                       wherein the first CMOS inverter is powered by a regulated sup-
                         ply voltage such that the voltage on the capacitor is substantially
 9                       not dependent on the forward voltage drop of the NMOS device.
10              31.   Claim 2 of the ’240 Patent reads as follows:

11                    2. The RFID transponder of claim 1, wherein the regulated supply
                         voltage is lower than VDD.
12

13              32.   Claim 8 of the ’240 Patent reads as follows:

14                    8. The RFID transponder of claim 1, including an output voltage
                         node coupled to the digital element, the output voltage node in-
15                       dicating an identification flag state.
16              33.   NXP’s UCODE 8 IC has each of the elements of claims 1, 2, and 8 of the ’240

17   Patent, including the recited circuit.

18              34.   In the correspondence exchanged between the parties, NXP has not denied that it is

19   practicing claim 1 of the ’240 Patent.

20              35.   NXP has indirectly infringed the ’240 Patent, including at least claims 2 and 8 of

21   the ’240 Patent, under 35 U.S.C. §§ 271(b) and (c), by supplying UCODE 8 ICs for inclusion in

22   transponders with knowledge of the ’240 Patent. NXP’s UCODE 8 IC’s have no substantial non-

23   infringing use, and NXP has induced inlay manufacturers and others to incorporate UCODE 8 ICs

24   into RFID transponders so that they practice the claims.

25              36.   NXP has continued its infringing activities despite knowledge of the ’240 Patent

26   (including knowledge from correspondence with Impinj), and such infringement is egregious and

27   willful.

28

                                                                                COMPLAINT FOR PATENT
                                                      -5-
                                                                                INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 7 of 42



 1                    NXP’S INFRINGEMENT OF U.S. PATENT NO. 9,471,816

 2          37.    Impinj owns U.S. Patent No. 9,471,816 (“the ’816 Patent”), which is directed to an

 3   RFID IC with an inventive circuit for tuning variable impedance.

 4          38.    Claim 1 of the ’816 Patent reads as follows:

 5                 1. A Radio Frequency Identification (RFID) integrated circuit (IC)
                      requiring a sufficient power to operate according to a protocol
 6                    (SPOI), the IC comprising:
 7                     a variable impedance;
 8                     a tuning circuit configured to tune the variable impedance; and
 9                     a rectifier coupled to the variable impedance and configured to
                       extract a power from an RF wave; wherein
10
                       during a first time period in which an extracted power before tun-
11                     ing (EPBT) is less than the SPOI but at least equal to a sufficient
                       power to tune (SPTT), the IC is configured to:
12
                           disable the tuning circuit; and
13
                           tune the variable impedance to an initial impedance value;
14                         and
15                     during a second time period after the first time period, the IC is
                       configured to:
16
                           enable the tuning circuit; and
17
                           cause the tuning circuit to tune the variable impedance such
18                         that an extracted power after tuning (EPAT) is at least equal
                           to the SPOI.
19

20          39.    Claim 3 of the ’816 Patent reads as follows:

21                 3. The IC of claim 1, where in the IC is further configured to:
22                     during the first time period, use a voltage for tuning the variable
                       impedance; and
23
                       during the second time period, use another voltage different from
24                     the voltage for tuning the variable impedance.
25          40.    Claim 4 of the ’816 Patent reads as follows:

26                 4. The IC of claim 3, wherein:
27                     the rectifier comprises a plurality of serially-coupled rectifier
                       stages;
28

                                                                              COMPLAINT FOR PATENT
                                                    -6-
                                                                              INFRINGEMENT
         Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 8 of 42



 1                       the voltage is provided from one of the rectifier stages; and

 2                       the other voltage is provided from another one of the rectifier
                         stages.
 3

 4              41.   NXP’s UCODE 8 IC has each of the elements of claims 1, 3, and 4 of the ’816
 5   Patent, including the recited tuning circuit.
 6              42.   NXP has directly infringed the ’816 Patent, including at least claims 3 and 4 of the
 7   ’816 Patent, by making, importing, selling, and offering for sale UCODE 8 ICs.
 8              43.   NXP has continued its infringing activities despite knowledge of the ’816 Patent
 9   (including knowledge from correspondence with Impinj), and such infringement is egregious and
10   willful.
11                      NXP’S INFRINGEMENT OF U.S. PATENT NO. 7,388,468
12              44.   Impinj owns U.S. Patent No. 7,388,468 (“the ’468 Patent”), which is directed to an
13   RFID tag with an inventive oscillator calibration design.
14              45.   Claim 1 of the ’468 Patent reads as follows:
15                    1. A radio-frequency identification (RFID) tag including:
16                       a non-volatile memory to store an oscillator calibration value re-
                         ceived from a calibration module;
17
                         an oscillator, coupled to the non-volatile memory, to receive the
18                       oscillator calibration value from the nonvolatile memory, and to
                         generate an oscillation frequency signal within the RFID tag uti-
19                       lizing the oscillator calibration value;
20                       a tag controller to generate a command signal within the RFID
                         tag, the command signal being based on command data received
21                       at the RFID tag in a received radio-frequency signal from an
                         RFID reader; and
22
                         a modulator to backscatter modulate a transmitted radio-fre-
23                       quency signal in accordance with both the oscillation frequency
                         signal and the command signal.
24

25              46.   NXP’s UCODE 7 and UCODE 8 IC have each of the elements of claim 1 of the
26   ’468 Patent, including the recited oscillator, tag controller, and modulator.
27

28

                                                                                COMPLAINT FOR PATENT
                                                      -7-
                                                                                INFRINGEMENT
         Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 9 of 42



 1              47.   NXP has indirectly infringed the ’468 Patent, including at least claim 1 of the ’468

 2   Patent, under 35 U.S.C. §§ 271(b) and (c), by supplying UCODE 7 and UCODE 8 ICs for inclusion

 3   in RFID tags with knowledge of the ’468 Patent. NXP’s UCODE 7 and UCODE 8 ICs have no

 4   substantial noninfringing use, and NXP has induced inlay manufacturers and others to incorporate

 5   UCODE 7 and UCODE 8 ICs into RFID tags so that they practice the claims.

 6              48.   In the correspondence exchanged between the parties, NXP has not denied that it is

 7   practicing claim 1 of the ’468 Patent.

 8              49.   NXP has continued its infringing activities despite knowledge of the ’468 Patent

 9   (including knowledge from correspondence with Impinj), and such infringement is egregious and

10   willful.

11                      NXP’S INFRINGEMENT OF U.S. PATENT NO. 8,952,792

12              50.   Impinj owns U.S. Patent No. 8,952,792 (“the ’792 Patent”), which is directed to an

13   RFID IC with an inventive design for tuning variable impedance.

14              51.   Claim 10 of the ’792 Patent reads as follows:

15                    10. A Radio Frequency Identification (RFID) integrated circuit (IC)
                          requiring a sufficient power to operate according to a protocol
16                        (SPOI), the IC comprising
17                       a variable impedance and
18                       a tuning circuit requiring a sufficient power to tune the variable
                         impedance (SPTT), the SPOI greater than the SPTT, wherein the
19                       IC is configured to:
20                           extract, before tuning the variable impedance, a first power
                             from an RF wave incident on an antenna, the first power
21                           greater than the SPTT but less than the SPOI;
22                           tune the variable impedance to increase an efficiency of
                             power extraction;
23
                             extract, after tuning the variable impedance, a second power
24                           from the RF wave incident on the antenna greater than the
                             SPOI; and
25
                             operate according to the protocol after tuning the variable im-
26                           pedance.
27              52.   Claim 11 of the ’792 Patent reads as follows:

28

                                                                                COMPLAINT FOR PATENT
                                                      -8-
                                                                                INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 10 of 42



 1                    11. The IC of claim 10, wherein the variable impedance includes at
                          least one of a switched capacitor, a variable capacitor, a switched
 2                        inductor, a variable inductor, a switched transmission line, a var-
                          iable length transmission line, a switched resistor, and a variable
 3                        resistor.

 4              53.   Claim 13 of the ’792 Patent reads as follows:
 5                    13. The IC of claim 10, wherein the IC is configured to tune the var-
                          iable impedance by setting the variable impedance to an initial
 6                        state.
 7              54.   NXP’s UCODE 8 IC has each of the elements of claims 10, 11, and 13, including
 8   the recited tuning circuit.
 9              55.   NXP has directly infringed the ’792 Patent, including claims 11 and 13 of the ’792
10   Patent, by making, importing, selling, and offering for sale UCODE 8 ICs.
11              56.   NXP has continued its infringing activities despite knowledge of the ’792 Patent
12   (including knowledge from correspondence with Impinj), and such infringement is egregious and
13   willful.
14                        NXP’S INFRINGEMENT OF U.S. PATENT 10,002,266
15              57.   Impinj owns U.S. Patent No. 10,002,266 (“the ’266 Patent”), which is directed to an
16   RFID IC that inventively reduces its clock frequency while tuning its impedance.
17              58.   Claim 6 of the ’266 Patent reads as follows:
18                    6. A Radio Frequency Identification (RFID) integrated circuit (IC)
                         requiring a minimum clock frequency to operate according to a
19                       protocol (MFOP), a sufficient power to tune a variable imped-
                         ance (SPTT), and a sufficient power to operate according to the
20                       protocol (SPOI) greater than the SPTT, the IC comprising:
21                       a tuning circuit configured to tune the variable impedance during
                         a tuning phase; and
22
                         a processor block configured to:
23
                             in the tuning phase:
24
                                   extract a first power at least equal to the SPTT from an
25                                 RF wave; cause the tuning circuit to tune the variable im-
                                   pedance to increase power extraction from the RF wave;
26                                 and
27                                 operate at a first clock frequency less than the MFOP
                                   while causing the tuning circuit to tune the variable
28

                                                                                 COMPLAINT FOR PATENT
                                                        -9-
                                                                                 INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 11 of 42



 1                               impedance, wherein the IC is unable to communicate with
                                 an RFID reader according to the protocol while operating
 2                               at the first clock frequency; and

 3                           in a protocol phase subsequent to the tuning phase: extract a
                             second power at least equal to the SPOI from the RF wave;
 4
                                 operate at a second clock frequency greater than or equal
 5                               to the MFOP; and

 6                               communicate with an RFID reader according to the pro-
                                 tocol while operating at the second clock frequency.
 7

 8              59.   Claim 8 of the ’266 Patent reads as follows:
 9                    8. The IC of claim 6, wherein the processor block is further config-
                         ured to:
10
                         initially operate in the tuning phase; and
11
                         subsequently operate in the protocol phase.
12

13              60.   Claim 10 of the ’266 Patent reads as follows:
14                    10. The IC of claim 6, further comprising:
15                       a first clock oscillator configured to provide the first clock fre-
                         quency; and
16
                         a second clock oscillator configured to provide the second clock
17                       frequency.
18              61.   NXP’s UCODE 8 IC has each of the elements of claims 6, 8, and 10 of the ’266
19   Patent, including the recited tuning circuit.
20              62.   NXP has directly infringed the ’266 Patent, including at least claims 8 and 10 of the
21   ’266 Patent, by making, importing, selling, and offering for sale UCODE 8 ICs.
22              63.   NXP has continued its infringing activities despite knowledge of the ’266 Patent
23   (including knowledge from correspondence with Impinj), and such infringement is egregious and
24   willful.
25

26

27

28

                                                                                COMPLAINT FOR PATENT
                                                      - 10 -
                                                                                INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 12 of 42



 1                     NXP’S INFRINGEMENT OF U.S. PATENT NO. 9,349,090

 2          64.     Impinj owns U.S. Patent No. 9,349,090 (“the ’090 Patent”), which is directed to an

 3   RFID tag with an inventive design for tuning the variable impedance.

 4          65.     Claim 8 of the ’090 Patent reads as follows:

 5                  8. A Radio Frequency Identification (RFID) integrated circuit (IC)
                       requiring a sufficient power to operate according to a protocol
 6                     (SPOI), the IC comprising at least a variable impedance and a
                       tuning circuit coupled to the variable impedance, the tuning cir-
 7                     cuit requiring a sufficient power to tune the variable impedance
                       (SPTT), and the SPOI greater than the SPTT, wherein the IC is
 8                     configured to:
 9                          extract, before tuning the variable impedance, a first power
                            greater than the SPTT from an RF wave;
10
                            tune the variable impedance to increase power extraction;
11
                            extract, after tuning the variable impedance, a second power
12                          greater than the SPOI from the RF wave; and
13                          operate according to the protocol using the second power.
14          66.     Claim 9 of the ’090 Patent reads as follows:
15                  9. The IC of claim 8, further configured to store a variable imped-
                       ance setting corresponding to the tuning in a memory.
16

17          67.     Claim 11 of the ’090 Patent reads as follows:

18                  11. The IC of claim 8, further configured to tune the variable imped-
                        ance by setting the variable impedance to an initial state.
19

20          68.     Claim 13 of the ’090 Patent reads as follows:

21                  13. The IC of claim 8, further configured to tune the variable imped-
                        ance in response to a command.
22

23          69.     NXP’s UCODE 8 IC has each of the elements of claims 8, 9, 11, and 13 of the ’090

24   Patent, including the recited tuning circuit.

25          70.     NXP has directly infringed the ’090 Patent, including at least claims 9, 11, and 13

26   of the ’090 Patent by making, importing, selling, and offering for sale UCODE 8 ICs.

27

28

                                                                             COMPLAINT FOR PATENT
                                                     - 11 -
                                                                             INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 13 of 42



 1              71.   NXP has continued its infringing activities, despite knowledge of the ’090 Patent,

 2   (including knowledge from correspondence with Impinj), and such infringement is egregious and

 3   willful.

 4                      NXP’S INFRINGEMENT OF U.S. PATENT NO. 9,607,191

 5              72.   Impinj owns U.S. Patent No. 9,607,191 (“the ’191 Patent”), which is directed to an

 6   RFID tag IC that is structured to perform certain margin read commands.

 7              73.   Claim 16 of the ’191 Patent reads as follows:

 8                    16. A Radio Frequency Identification (RFID) tag integrated circuit
                          (IC) comprising:
 9
                         a nonvolatile memory including at least one bitcell; and
10
                         a processor block coupled to the nonvolatile memory and config-
11                       ured to:
12                           receive a wireless command instructing the IC to perform a
                             margin read for the bitcell;
13
                             perform the margin read to determine whether a bitcell mar-
14                           gin relative to the correct data value exceeds a threshold by:
15                               biasing at least one of the bitcell, the nonvolatile memory,
                                 and a readout sense amplifier to the threshold; and
16
                                 determining whether the correct bitcell data value can be
17                               read from the bitcell despite the biasing; and
18                           respond with an error code upon determining the margin is
                             insufficient.
19

20              74.   NXP’s UCODE 8 IC has each of the elements of claim 16 of the ’191 Patent, in-

21   cluding the recited processor block.

22              75.   NXP has directly infringed the ’191 Patent, including claim 16 of the patent, by

23   making, importing, selling and offering for sale UCODE 8 ICs.

24              76.   In the correspondence exchanged between the parties, NXP has not denied that it is

25   practicing claim 16 of the ’191 Patent.

26              77.   NXP has continued its infringing activities despite knowledge of the ’191 Patent

27   (including knowledge from correspondence with Impinj), and such infringement is egregious and

28   willful.

                                                                                 COMPLAINT FOR PATENT
                                                      - 12 -
                                                                                 INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 14 of 42



 1                     NXP’S INFRINGEMENT OF U.S. PATENT NO. 8,391,785

 2          78.     Impinj owns U.S. Patent No. 8,391,785 (“the ’785 Patent”), which is directed to an

 3   RFID tag circuit with an inventive interference rejection circuit.

 4          79.     Claim 1 of the ’785 Patent reads as follows:

 5                  1. A Radio Frequency Identification (RFID) tag circuit including:
 6                      a demodulator adapted to receive a modulated wireless RF input
                        signal from an RFID reader and to derive a first digital output
 7                      signal responsive to the modulated wireless RF input signal,
                        wherein the first digital output signal comprises a sequence of
 8                      digital pulses; and
 9                      an interference rejection circuit adapted to receive the first digital
                        output signal and to derive a second digital output signal respon-
10                      sive to the first digital output by substantially removing digital
                        pulses shorter than a time duration threshold while substantially
11                      retaining digital pulses longer than the time duration threshold,
12                      wherein the time duration threshold is determined from one of a
                        frame-sync tari symbol encoded in the modulated wireless RF
13                      input signal, a data rate associated with the modulated wireless
                        RF input signal, and a statistic of a characteristic of a received
14                      data packet.
15          80.     Claim 5 of the ’785 Patent reads as follows:

16                  5. The circuit of claim 1, wherein the time duration threshold is de-
                       rived from another modulated wireless RF input signal received
17                     from the RFID reader.
18          81.     Claim 7 of the ’785 Patent reads as follows:

19                  7. The circuit of claim 1, wherein the time duration threshold is de-
                       termined based on one of a statistic of a characteristic of a re-
20                     ceived data packet or a data rate of a received data packet.
21          82.     NXP’s UCODE 7 and UCODE 8 ICs have each of the elements of claims 1, 5, and

22   7 of the ’785 Patent, including the recited interference rejection circuit.

23          83.     NXP has directly infringed the ’785 Patent, including at least claims 5 and 7 of the

24   ’785 Patent, by making, importing, selling and offering for sale its UCODE 7 and UCODE 8 ICs.

25          84.     In the correspondence exchanged between the parties, NXP has not denied that it is

26   practicing claims 1, 5 and 7 of the ’785 Patent.

27

28

                                                                                   COMPLAINT FOR PATENT
                                                      - 13 -
                                                                                   INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 15 of 42



 1              85.   NXP has continued its infringing activities despite knowledge of the ’785 Patent

 2   (including knowledge from correspondence with Impinj), and such infringement is egregious and

 3   willful.

 4                      NXP’S INFRINGEMENT OF U.S. PATENT NO. 8,600,298

 5              86.   Impinj owns U.S. Patent No. 8,600,298 (“the ’298 Patent”), which is directed to an

 6   RFID tag circuit with an inventive interference rejection circuit.

 7              87.   Claim 1 of the ’298 Patent reads as follows:

 8                    1. A Radio Frequency Identification (RFID) tag circuit comprising:
 9                       a demodulator configured to:
10                           receive a modulated wireless RF input signal from an RFID
                             reader, and derive a first digital output signal responsive to
11                           the modulated wireless RF input signal, wherein the first dig-
                             ital output signal comprises a sequence of digital pulses; and
12
                         an interference rejection circuit configured to:
13
                             receive the first digital output signal,
14
                             determine a first time duration threshold,
15
                             derive a second digital output signal responsive to the first
16                           digital output signal by substantially removing digital pulses
                             shorter than the first time duration threshold while substan-
17                           tially retaining digital pulses longer than the first time dura-
                             tion threshold, and
18
                             adjust the first time duration threshold based on at least one
19                           aspect associated with the wireless RF input signal selected
                             from a preamble, a received packet, a filtered output signal, a
20                           data rate, and an expected next packet.
21              88.   Claim 2 of the ’298 Patent reads as follows:

22                    2. The tag circuit of claim 1, wherein the interference rejection cir-
                         cuit determines the first time duration threshold from at least one
23                       of a frame-sync tari symbol encoded in the modulated wireless
                         RF input signal, a data rate associated with the modulated wire-
24                       less RF input signal, and a statistic of a characteristic of a re-
                         ceived data packet.
25

26              89.   Claim 15 of the ’298 Patent reads as follows:

27                    15. A Radio Frequency Identification (RFID) tag circuit comprising:

28                       a demodulator configured to:

                                                                                 COMPLAINT FOR PATENT
                                                      - 14 -
                                                                                 INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 16 of 42



 1                           receive a modulated wireless RF input signal from an RFID
                             reader, and
 2
                             derive a first digital output signal responsive to the modulated
 3                           wireless RF input signal, wherein the first digital output sig-
                             nal comprises a sequence of digital pulses;
 4
                         a counter configured to generate artifact numbers by counting
 5                       time durations of the digital pulses; and

 6                       an interference rejection circuit configured to:

 7                           receive the first digital output signal,

 8                           determine a first low number corresponding to a first time
                             duration threshold,
 9
                             derive a second digital output signal responsive to the first
10                           digital output signal by substantially removing digital pulses
                             with artifact numbers less than the first low number while
11                           substantially retaining digital pulses with artifact numbers
                             greater than the first low number.
12

13              90.   NXP’s UCODE 7 and UCODE 8 IC have each of the elements in claims 1, 2, and
14   15 of the’298 Patent, including the recited interference rejection circuit.
15              91.   NXP has directly infringed the ’298 Patent, including at least claims 2 and 15 of the
16   ’298 Patent, by making, importing, selling, and offering for sale its UCODE 7 and UCODE 8 ICs.
17              92.   In the correspondence exchanged between the parties, NXP has not denied that it is
18   practicing claims 1, 2 and 15 of the ’298 Patent.
19              93.   NXP has continued its infringing activities despite knowledge of the ’298 Patent
20   (including knowledge from correspondence with Impinj), and such infringement is egregious and
21   willful.
22                      NXP’S INFRINGEMENT OF U.S. PATENT NO. 9,031,504
23              94.   Impinj owns U.S. Patent No. 9,031,504 (“the ’504 Patent”), which is directed to an
24   inventive method of rejecting interference, to be performed by an RFID tag circuit.
25              95.   Claim 1 of the ’504 Patent reads as follows:
26                    1. A method for a Radio Frequency Identification (RFID) tag circuit
                         comprising:
27
                         receiving a modulated wireless RF input signal;
28

                                                                                   COMPLAINT FOR PATENT
                                                      - 15 -
                                                                                   INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 17 of 42



 1                      deriving a first digital output signal responsive to the modulated
                        wireless RF input signal, wherein the first digital output signal
 2                      comprises a sequence of digital pulses;

 3                      generating artifact numbers by counting time durations of the
                        digital pulses: and
 4
                        deriving a second digital output signal responsive to the first dig-
 5                      ital output signal at an interference rejection circuit of a RFID tag
                        circuit by substantially removing digital pulses with artifact num-
 6                      bers less than a first low number while substantially retaining
                        digital pulses with artifact numbers greater than the first low
 7                      number, wherein the first low number corresponds to a first time
                        duration threshold.
 8

 9          96.     Claim 2 of the ’504 Patent reads as follows:
10                  2. The method of claim 1, further comprising determining the first
                       time duration threshold from at least one of a frame-sync tari
11                     symbol encoded in the modulated wireless RF input signal, a data
                       rate associated with the modulated wireless RF input signal, and
12                     a statistic of a characteristic of a received data packet.
13          97.     Claim 7 of the ’504 Patent reads as follows:
14                  7. The method of claim 1, further comprising adjusting the first low
                       number based on at least one aspect associated with the wireless
15                     RF input signal selected from at least one of a preamble, a re-
                       ceived packet, a filtered output signal, a data rate, and an ex-
16                     pected next packet.
17          98.     NXP’s UCODE 7 and UCODE 8 IC perform each of the steps of the methods recited
18   in claims 1, 2, and 7 of the ’504 Patent.
19          99.     NXP has directly infringed the ’504 Patent, including claims 2 and 7 of the ’504
20   Patent, by performing the recited methods through its use of its UCODE 7 and UCODE 8 ICs.
21          100.    NXP has also indirectly infringed the ’504 Patent, including claims 2 and 7 of the
22   ‘504 patent, under 35 U.S.C. §§ 271(b) and (c), by supplying its UCODE 7 and UCODE 8 ICs to
23   others. The UCODE 7 and UCODE 8 ICs have no substantial noninfringing use, and NXP has
24   induced its customers to use the UCODE 7 and UCODE 8 ICs in a manner that leads the UCODE
25   7 and UCODE 8 ICs to perform the patented methods.
26          101.    In the correspondence exchanged between the parties, NXP has not denied that it is
27   practicing claims 1, 2, and 7 of the ’504 Patent.
28

                                                                                 COMPLAINT FOR PATENT
                                                     - 16 -
                                                                                 INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 18 of 42



 1              102.   NXP has continued its infringing activities despite knowledge of the ’504 Patent

 2   (including knowledge from correspondence with Impinj), and such infringement is egregious and

 3   willful.

 4                       NXP’S INFRINGEMENT OF U.S. PATENT NO. 7,246,751

 5              103.   Impinj owns U.S. Patent No. 7,246,751 (“the ’751 Patent”), which is directed to an

 6   IC for an RFID tag with a modulator and an inventive processing block for deriving a BP number

 7   for operating the modulator.

 8              104.   Claim 1 of the ’751 Patent reads as follows:

 9                     1. A circuit for a radio frequency identification (RFID) tag, com-
                          prising:
10
                          a demodulator that is arranged to demodulate a waveform of a
11                        wirelessly received wave;
12                        a processing block that includes:
13                            a counter configured to determine an L-number from a dura-
                              tion of a calibration feature of the waveform, and
14
                              a combining circuit configured to combine a first nonzero
15                            version of the L-number with a second nonzero version of the
                              L-number so as to derive a BP-number such that the derived
16                            BP-number substantially equals the L-number divided by a
                              preset non-integer divide ratio; and
17
                          a modulator that is arranged to modulate a second wave with en-
18                        coded symbols that have a periodicity determined from the BP-
                          number.
19

20              105.   Claim 9 of the ’751 Patent reads as follows:

21                     9. The circuit of claim 1, wherein
22                        the combining circuit comprises an adder operable to add the first
                          version to the second version.
23

24              106.   Claim 12 of the ’751 Patent reads as follows:

25                     12. The circuit of claim 1, wherein

26                        the processing block further comprises an offset adder operable
                          to add an offset to one of the first version, the second version,
27                        and the BP-number.

28

                                                                                COMPLAINT FOR PATENT
                                                      - 17 -
                                                                                INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 19 of 42



 1              107.   Claim 38 of the ’751 Patent reads as follows:

 2                     38. A circuit for a radio frequency identification (RFID) tag that is
                           responsive to an RFID reader, the RFID tag comprising:
 3
                          a means for demodulating a waveform from a first wireless wave
 4                        received from the reader;
 5                        a means for determining an L-number from a duration of a cali-
                          bration feature of the waveform;
 6
                          a means for deriving a BP-number by combining a first nonzero
 7                        version of the L-number with a second nonzero version of the L-
                          number such that the derived BP-number substantially equals the
 8                        L-number divided by a preset non-integer divide ratio; and
 9                        a means for modulating a second wave that is to be received by
                          the reader by encoding symbols with a periodicity determined
10                        from the BP-number.
11              108.   NXP’s UCODE 7 and UCODE 8 IC have each of the elements of claims 1, 9, 12,

12   and 38 of the ’751 Patent, including the recited processing block.

13              109.   NXP has directly infringed the ’751 Patent, including at least claims 9, 12, and 38

14   of the ’751 Patent, by making, importing, selling and offering for sale its UCODE 7 and UCODE

15   8 ICs.

16              110.   In the correspondence exchanged between the parties, NXP has not denied that it is

17   practicing claims 1, 9, 12, and 38 of the ’751 Patent.

18              111.   NXP has continued its infringing activities despite knowledge of the ’751 Patent

19   (including knowledge from correspondence with Impinj), and such infringement is egregious and

20   willful.

21                       NXP’S INFRINGEMENT OF U.S. PATENT NO. 7,472,835

22              112.   Impinj owns U.S. Patent No. 7,472,835 (“the ’835 Patent”), which is directed to a

23   circuit for an RFID tag, including an inventive structure for demodulating waveforms that encode

24   a gross number and a divide ratio.

25              113.   Claim 1 of the ’835 Patent reads as follows:

26                     1. An RFID tag comprising:
27                        a demodulator to demodulate waveforms from an RFID reader
                          that encode a gross number and a divide ratio, the gross number
28                        being expressed in terms of bits;
                                                                                COMPLAINT FOR PATENT
                                                      - 18 -
                                                                                INFRINGEMENT
     Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 20 of 42



 1                a processor to determine a result by dividing the gross number by
                  the divide ratio and adding an adjustment, in which the dividing
 2                takes place by discarding at least one of the bits; and

 3                a modulator to backscatter a tag waveform that includes symbols
                  using a symbol period determined from the result.
 4

 5      114.   Claim 20 of the ’835 Patent reads as follows:

 6             20. A device comprising:

 7                means for receiving waveforms from an RFID reader;

 8                means for determining a gross number and a divide ratio from the
                  waveforms, the gross number being expressed in terms of bits;
 9
                  means for generating a result by dividing the gross number by the
10                divide ratio and adding an adjustment, in which the dividing takes
                  place by discarding at least one of the bits; and
11
                  means for backscattering a tag waveform that includes symbols
12                using a symbol period determined from the result.

13      115.   Claim 36 of the ’835 Patent reads as follows:

14             36. A method for an RFID tag comprising:

15                receiving waveforms from an RFID reader;

16                determining a gross number and a divide ratio from the wave-
                  forms, the gross number being express in terms of bits;
17
                  generating a result by dividing the gross number by the divide
18                ratio and adding an adjustment in which the dividing takes place
                  by discarding at least one of the bits; and
19
                  backscattering a tag waveform that includes symbols using a
20                symbol period determined from the result.

21      116.   Claim 52 of the ’835 Patent reads as follows:

22             52. A circuit for an RFID tag having an antenna, comprising:

23                a demodulator to demodulate waveforms by the antenna that en-
                  code a gross number and a divide ratio, the gross number being
24                expressed in terms of bits;

25                a processor to determine a result by dividing the gross number by
                  the divide ratio and adding an adjustment, in which the dividing
26                takes place by discarding at least one of the bits; and

27                a modulator to backscatter via the antenna a tag waveform that
                  includes symbols using a symbol period determined from the re-
28                sult.

                                                                        COMPLAINT FOR PATENT
                                              - 19 -
                                                                        INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 21 of 42



 1              117.   NXP’s UCODE 7 and UCODE 8 ICs have each of the elements of claims 1 and 20

 2   of the ’835 Patent when inserted into an RFID tag, perform each of the steps of claim 36 when used

 3   in an RFID tag, and have each of the elements of claim 52 of the ’835 Patent, including the recited

 4   demodulator, processor and modulator.

 5              118.   NXP has directly infringed the ’835 Patent, including at least claim 52 of the ’835

 6   Patent, by making, importing, selling and offering for sale its UCODE 7 and UCODE8 ICs.

 7              119.   NXP has also indirectly infringed the ’835 Patent, including claims 1,20 and 36 of

 8   the ‘835 patent, under 35 U.S.C. §§ 271(b) and (c), by supplying its UCODE 7 and UCODE 8 ICs

 9   to others for use in RFID tags. The UCODE 7 and UCODE 8 ICs have no substantial noninfringing

10   use, and NXP has induced its customers to use the UCODE 7 and UCODE 8 ICs in a manner that

11   leads the tags incorporating UCODE 7 and UCODE 8 ICs to practice claims 1, 20 and 36 of the

12   ’835 Patent.

13              120.   In the correspondence exchanged between the parties, NXP has not denied that it is

14   practicing claims 1, 20, 36, and 52 of the ’835 Patent.

15              121.   NXP has continued its infringing activities despite knowledge of the ’835 Patent

16   (including knowledge from correspondence with Impinj), and such infringement is egregious and

17   willful.

18                       NXP’S INFRINGEMENT OF U.S. PATENT NO. 7,733,227

19              122.   Impinj owns U.S. Patent No. 7,733,227 (“the ’227 Patent”), which is directed to an

20   RFID tag IC with an inventive circuit for determining the power adequacy for performing certain

21   operations.

22              123.   Claim 38 of the ’227 Patent reads as follows:

23                     38. A Radio Frequency Identification (RFID) circuit for use in an
                           RFID tag, comprising:
24
                          a first circuit arranged to receive a command associated with a
25                        tag operation from an RFID reader; and
26                        a second circuit arranged to determine, responsive to the received
                          command, whether a power adequacy condition is met for per-
27                        forming the tag operation, and if so to perform the tag operation
                          in response to the received command, else not to perform the tag
28                        operation.
                                                                                COMPLAINT FOR PATENT
                                                      - 20 -
                                                                                INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 22 of 42



 1              124.   Claim 43 of the ’227 Patent reads as follows:

 2                     43. The circuit of claim 38, in which if the power adequacy condition
                           is not met, the tag circuit is arranged to transmit a non-compli-
 3                         ance response.
 4              125.   Claim 63 of the ’227 Patent reads as follows:

 5                     63. A Radio Frequency Identification (RFID) circuit for use in an
                           RFID tag, comprising:
 6
                          a first circuit arranged to determine whether a power adequacy
 7                        condition is met for performing a tag operation;
 8                        a second circuit arranged to receive a command associated with
                          the tag operation from an RFID reader; and
 9
                          a third circuit arranged to transmit a non-compliance response to
10                        the reader if the power adequacy condition is not met, else to per-
                          form the tag operation in response to the received command.
11

12              126.   Claim 66 of the ’227 Patent reads as follows:

13                     66. The circuit of claim 63, in which the tag is powered from one of
                           an unmodulated carrier wave transmitted by the reader and a
14                         power source associated with the tag.
15              127.   NXP’s UCODE 7 and UCODE 8 IC have each of the elements of claim 38, 43, 63,
16   and 66 of the ’227 Patent, including the recited circuits.
17              128.   NXP has directly infringed the ’227 Patent, including at least claims 43 and 66 of
18   the ’227 Patent, by making, importing, selling and offering for sale its UCODE 7 and UCODE 8
19   ICs.
20              129.   NXP has continued its infringing activities despite knowledge of the ’227 Patent
21   (including knowledge from correspondence with Impinj), and such infringement is egregious and
22   willful.
23                       NXP’S INFRINGEMENT OF U.S. PATENT NO. 9,633,302
24              130.   Impinj owns U.S. Patent No. 9,633,302 (“the ’302 Patent”), which is directed to an
25   RFID IC with an inventive channel design.
26              131.   Claim 1 of the ’302 Patent reads as follows:
27                     1. A Radio Frequency Identification (RFID) integrated circuit (IC)
                          comprising:
28

                                                                                 COMPLAINT FOR PATENT
                                                      - 21 -
                                                                                 INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 23 of 42



 1                        an IC substrate;

 2                        a first antenna contact disposed on, and confined within a perim-
                          eter of, a surface of the IC substrate; and
 3
                          a second antenna contact disposed on, and confined within the
 4                        perimeter of, the surface of the IC substrate; wherein:

 5                        the first and second antenna contacts are separated by a channel
                          having a first end, a second end opposite the first end, and a cen-
 6                        ter between the first end and the second end;

 7                        the channel spans a majority of a width of the IC substrate;

 8                        a first transverse channel cross-section at the first end is substan-
                          tially the same size as a second transverse channel cross-section
 9                        at the second end and substantially larger than a third transverse
                          channel cross-section at the center; and
10
                          the channel is shaped to facilitate a fluid flow from the center to
11                        the first and second ends.

12              132.   Claim 2 of the ’302 Patent reads as follows:
13                     2. The RFID IC of claim 1, wherein the channel is shaped to facili-
                          tate a flow of a liquid adhesive during a tag assembly process,
14                        thereby reducing movement of the IC during the assembly pro-
                          cess.
15

16              133.   Claim 7 of the ’302 Patent reads as follows:

17                     7. The RFID IC of claim 1, wherein each of the antenna contacts
                          includes:
18
                          a raised nonconductive structure; and
19
                          a conductive layer disposed on the raised nonconductive struc-
20                        ture.

21              134.   NXP’s UCODE 7 and UCODE 8 ICs have each of the elements of claims 1, 2, and
22   7 of the ’302 Patent, including the recited channel design.
23              135.   NXP has directly infringed the ’302 Patent, including at least claims 2 and 7 of the
24   ’302 Patent, by making, importing, selling and offering for sale its UCODE 7 and UCODE 8 ICs.
25              136.   NXP has continued its infringing activities despite knowledge of the ’302 Patent
26   (including knowledge from correspondence with Impinj), and such infringement is egregious and
27   willful.
28

                                                                                   COMPLAINT FOR PATENT
                                                       - 22 -
                                                                                   INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 24 of 42



 1                     NXP’S INFRINGEMENT OF U.S. PATENT NO. 9,495,631

 2            137.   Impinj owns U.S. Patent No. 9,495,631 (“the ’631 Patent”), which is directed to an

 3   RFID IC with an inventive contact layer structure for facilitating its placement on an inlay to make

 4   an RFID tag.

 5            138.   Claim 13 of the ’631 Patent reads as follows:

 6                   13. A Radio Frequency Identification (RFID) integrated circuit (IC)
                         comprising:
 7
                        a plurality of contact islands raised from a surface of the IC and
 8                      separated from each other by at least one trench, the at least one
                        trench spanning at least a width of an adjacent contact island, and
 9                      the contact islands covering substantially an entire surface area
                        of the IC except for the at least one trench, wherein each contact
10                      island includes:
11                      a nonconductive repassivation layer disposed on the surface of
                        the IC;
12
                        a conductive contact layer disposed on and covering the re-
13                      passivation layer and confined within a perimeter of the IC; and
14                      an electrical coupling between the contact layer and at least one
                        of a rectifier, a modulator, and a demodulator in the IC.
15

16            139.   Claim 15 of the ’631 Patent reads as follows:

17                   15. The IC of claim 13, wherein the electrical coupling of at least one
                         of the contact islands is through at least one of:
18
                        the repassivation layer of the respective contact island; and
19
                        a side contact disposed on a side of the respective contact island.
20

21            140.   Claim 17 of the ’631 Patent reads as follows:

22                   17. The IC of claim 13, wherein the at least one trench forms an
                         alignment structure for aligning the placement of the IC on an
23                       inlay.

24            141.   NXP’s UCODE 7 and UCODE 8 IC have each of the elements recited in claims 13,

25   15, and 17 of the ’631 Patent, including the recited contact islands, trench and repassivation layer.

26            142.   NXP has directly infringed the ’631 Patent, including at least claims 15 and 17 of

27   the ’631 Patent, by making, importing, selling and offering for sale of its UCODE 7 and UCODE

28   8 ICs.

                                                                                COMPLAINT FOR PATENT
                                                     - 23 -
                                                                                INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 25 of 42



 1              143.   In the correspondence exchanged between the parties, NXP has not denied that it is

 2   practicing claims 13, 15, and 17 of the ’631 Patent.

 3              144.   NXP has continued its infringing activities despite knowledge of the ’631 Patent

 4   (including knowledge from correspondence with Impinj), and such infringement is egregious and

 5   willful.

 6                       NXP’S INFRINGEMENT OF U.S. PATENT NO. 8,134,451

 7              145.   Impinj owns U.S. Patent No. 8,134,451 (“the ’451 Patent”), which is directed to an

 8   IC for an RFID tag with an inventive processing block that informs of multiple codes stored in its

 9   memory when queried by an RFID reader.

10              146.   Claim 1 of the ’451 Patent reads as follows:

11                     1. An Integrated Circuit (IC) for use with a Radio Frequency Iden-
                          tification (RFID) tag having an antenna, comprising:
12
                          a memory for storing a first code and a second code; and
13
                          a processing block for coupling with the antenna and operable to:
14
                              cause the first code to be backscattered if a first command is
15                            received from an RFID reader;
16                            receive a third command; and
17                            cause to be backscattered responsive to receiving the third
                              command a combination made from at least portions of the
18                            first code and the second code, without receiving any com-
                              mands while the combination is being backscattered.
19

20              147.   Claim 4 of the ’451 Patent reads as follows:

21                     4. The IC of claim 1, in which the second code is a Tag Identifier
                          (TID) code of the first tag that complies with the Gen2 Spec
22                        v1.1.0.

23              148.   Claim 7 of the ’451 Patent reads as follows:
24                     7. The IC of claim 1, in which
25                        a custom Gush command is received in connection with the re-
                          ceived third command, and
26
                          backscattering the combination is performed responsive to re-
27                        ceiving the custom Gush command and the third command.
28

                                                                                COMPLAINT FOR PATENT
                                                      - 24 -
                                                                                INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 26 of 42



 1              149.   Claim 10 of the ’451 Patent reads as follows:

 2                     10. The IC of claim 7, in which
 3                        the first tag becomes singulated from a population of tags, and
 4                        the custom Gush command is received before the first tag be-
                          comes singulated.
 5

 6              150.   NXP’s UCODE 7 and UCODE 8 IC have each of the elements of claims 1, 4, 7, and

 7   10 of the ’451 Patent, including the recited memory and processing block.

 8              151.   NXP has directly infringed the ’451 Patent, including at least claims 4, 7, and 10 of

 9   the ’451 Patent, by making, importing, selling and offering for sale its UCODE 8 ICs.

10              152.   NXP has continued its infringing activities despite knowledge of the ’451 Patent

11   (including knowledge from correspondence with Impinj), and such infringement is egregious and

12   willful.

13                       NXP’S INFRINGEMENT OF U.S. PATENT NO. 8,390,431

14              153.   Impinj owns U.S. Patent No. 8,390,431 (“the ’431 Patent”), which is directed to an

15   IC for an RFID tag with an inventive processing block that informs of multiple codes stored in its

16   memory when queried by an RFID reader.

17              154.   Claim 1 of the ’431 Patent reads as follows:

18                     1. An Integrated Circuit (IC) for use with a Radio Frequency Iden-
                          tification (RFID) tag having an antenna, comprising:
19
                          a memory storing a first code; and
20
                          a processing block coupled with the antenna and configured to:
21
                              cause the first code to be backscattered if a first command is
22                            received;
23                            receive a challenge;
24                            determine a response to the challenge;
25                            receive a third command; and
26                            in response to receiving the third command, cause to be
                              backscattered a combination made from at least portions of
27                            the first code and the response, without receiving any com-
                              mands while the combination is being backscattered.
28

                                                                                 COMPLAINT FOR PATENT
                                                       - 25 -
                                                                                 INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 27 of 42



 1              155.   Claim 6 of the ’431 Patent reads as follows:

 2                     6. The IC of claim 1, wherein determining the response includes
                          computing the response using a key stored in the memory.
 3

 4              156.   Claim 19 of the ’431 Patent reads as follows:

 5                     19. A Radio Frequency Identification (RFID) integrated circuit (IC),
                           comprising:
 6
                           a memory storing a first code; and
 7
                           a processing block configured to:
 8
                           cause the first code to be backscattered if a first command is re-
 9                         ceived;
10                         receive a third command; and
11                         in response to receiving the third command, cause to be backscat-
                           tered a combination made from at least portions of the first code,
12                         portions of a second code, and at least one error-checking code
                           associated with one of the first code, the second code, and the
13                         combination, without receiving any commands while the combi-
                           nation is being backscattered.
14

15              157.   Claim 20 of the ’431 Patent reads as follows:

16                     20. The IC of claim 19, wherein the second code includes at least one
                           of a date of expiration of a host item that the tag is attached to, a
17                         date by which the host item is to be sold by, a date at which the
                           host item was sold, a code for a sale of the host item, a receipt of
18                         the sale, an identifier for a retailer that made the sale, an identifier
                           for a store through which the sale is made, an identifier for the
19                         tag, a password for the tag, a cryptographic quantity, a random
                           number, an electronic signature, and an indicator for how a
20                         memory of the tag is configured.
21              158.   NXP’s UCODE 7 and UCODE 8 ICs have each of the element of claims 1, 6, 19,

22   and 20 of the ’431 Patent, including the recited processing block.

23              159.   NXP has directly infringed the ’431 Patent, including at least claims 6 and 20 of the

24   ’431 Patent, by making, importing, selling and offering for sale its UCODE 7 and UCODE 8 ICs.

25              160.   NXP has continued its infringing activities despite knowledge of the ’431 Patent

26   (including knowledge from correspondence with Impinj), and such infringement is egregious and

27   willful.

28

                                                                                      COMPLAINT FOR PATENT
                                                         - 26 -
                                                                                      INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 28 of 42



 1                    NXP’S INFRINGEMENT OF U.S. PATENT NO. 8,115,597

 2          161.    Impinj owns U.S. Patent No. 8,115,597 (“the ’597 Patent”), which is directed to an

 3   IC for an RFID tag with an inventive circuit design for a power rectifier.

 4          162.    Claim 13 of the ’597 Patent reads as follows:

 5                  13. A Radio Frequency Identification tag circuit, comprising:
 6                      a first antenna input node for receiving a first phase of an alter-
                        nating RF wireless signal;
 7
                        a second antenna input node for receiving a second phase of the
 8                      alternating RF wireless signal which is substantially opposite to
                        the first phase;
 9
                        a plurality of serially coupled stages, at least one of the stages
10                      including:
11                         a first synchronous element with a first beginning coupled to
                           receive the second phase and a first ending, the first synchro-
12                         nous element including:
13                             a first transistor having an input terminal at the first be-
                               ginning, an output terminal, and a gate coupled to receive
14                             the first phase;
15                             a second transistor having an input terminal, an output
                               terminal at the first ending, and a gate coupled to receive
16                             the second phase, in which the input terminal of the sec-
                               ond transistor is connected to the output terminal of the
17                             first transistor at a first intermediate node so as to form a
                               first charge-accumulating path between the first begin-
18                             ning and the first ending, and there is no charge-accumu-
                               lating path between the first beginning and the first end-
19                             ing other than the first path; and
20                         a second synchronous element with a second beginning to re-
                           ceive the first phase and a second ending, the second synchro-
21                         nous element including:
22                             a third transistor having an input terminal at the second
                               beginning, an output terminal, and a gate coupled to re-
23                             ceive the second phase;
24                             a fourth transistor having an input terminal, an output ter-
                               minal at the second ending, and a gate coupled to receive
25                             the first phase, in which the input terminal of the fourth
                               transistor is connected to the output terminal of the third
26                             transistor at a second intermediate node so as to form a
                               second charge-accumulating path between the second be-
27                             ginning and the second ending, and there is no charge-
                               accumulating path between the second beginning and the
28                             second ending other than the second path; and
                                                                                COMPLAINT FOR PATENT
                                                    - 27 -
                                                                                INFRINGEMENT
     Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 29 of 42



 1                    in which the second beginning is coupled to the first ending.

 2      163.   Claim 15 of the ’597 Patent reads as follows:
 3             15. A rectifier for a Radio Frequency Identification tag circuit, com-
                   prising:
 4
                  a first antenna input node for receiving a first phase of an alter-
 5                nating RF wireless signal;
 6                a second antenna input node for receiving a second phase of the
                  alternating RF wireless signal which is substantially opposite to
 7                the first phase;
 8                a zeroth stage transistor having an input terminal connected to
                  ground, an output terminal, and a gate coupled to receive the first
 9                phase;
10                a plurality of serially coupled stages, at least one of the stages
                  including:
11
                      a first synchronous element with a first beginning coupled to
12                    receive the second phase and a first ending, the first synchro-
                      nous element including:
13
                          a first transistor having an input terminal at the first be-
14                        ginning coupled to the output terminal of the zeroth stage
                          transistor, an output terminal, and a gate coupled to re-
15                        ceive the first phase;
16                        a second transistor having an input terminal, an output
                          terminal at the first ending, and a gate coupled to receive
17                        the second phase, in which the input terminal of the sec-
                          ond transistor is connected to the output terminal of the
18                        first transistor at a first intermediate node so as to form a
                          first charge-accumulating path between the first begin-
19                        ning and the first ending, and there is no charge-accumu-
                          lating path between the first beginning and the first end-
20                        ing other than the first path; and
21                    a second synchronous element with a second beginning to re-
                      ceive the first phase and a second ending, the second synchro-
22                    nous element including:
23                        a third transistor having an input terminal at the second
                          beginning, an output terminal, and a gate coupled to re-
24                        ceive the second phase;
25                        a fourth transistor having an input terminal, an output ter-
                          minal at the second ending, and a gate coupled to receive
26                        the first phase, in which the input terminal of the fourth
                          transistor is connected to the output terminal of the third
27                        transistor at a second intermediate node so as to form a
                          second charge-accumulating path between the second
28

                                                                           COMPLAINT FOR PATENT
                                               - 28 -
                                                                           INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 30 of 42



 1                              beginning and the second ending, and there is no charge-
                                accumulating path between the second beginning and the
 2                              second ending other than the second path; and

 3                          in which the second beginning is coupled to the first ending.

 4          164.    NXP’s UCODE 8 IC has each of the element of claims 13 and 15 of the ’597 Patent,
 5   including the recited circuit structure.
 6          165.    NXP has directly infringed the ’597 Patent, including at least claims 13 and 15 of
 7   the ’597 Patent, by making, importing, selling and offering for sale its UCODE 8 ICs.
 8          166.    In the correspondence exchanged between the parties, NXP has not denied that it is
 9   practicing claim 13 of the ’597 Patent.
10          167.    On information and belief, NXP has continued its infringing activities despite
11   knowledge of the ’597 Patent (including knowledge from correspondence with Impinj), and such
12   infringement is egregious and willful.
13                     NXP’S INFRINGEMENT OF U.S. PATENT NO. 8,344,857
14          168.    Impinj owns U.S. Patent No. 8,344,857 (“the ’857 Patent”), which is directed to an
15   inventive power rectifier design for an RFID tag.
16          169.    Claim 1 of the ’857 Patent reads as follows:
17                  1. A rectifier for a Radio Frequency Identification tag, comprising:
18                      a first antenna input,
19                      a second antenna input,
20                      first, second, third, and fourth capacitors,
21                      a first transistor including an input terminal, an output terminal,
                        and a gate, and
22
                        a second transistor of a type complementary to the first transistor
23                      and including
24                      an input terminal, an output terminal, and a gate, wherein,
25                          the input terminal of the first transistor is coupled to a begin-
                            ning node,
26
                            the output terminal of the first transistor is coupled to an av-
27                          eraging node,
28

                                                                                 COMPLAINT FOR PATENT
                                                     - 29 -
                                                                                 INFRINGEMENT
     Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 31 of 42



 1                    the input terminal of the second transistor is coupled to the
                      averaging node,
 2
                      the output terminal of the second transistor is coupled to an
 3                    ending node,

 4                    the first antenna input is coupled to the gate of the first tran-
                      sistor and to the ending node,
 5
                      the second antenna input is coupled to the gate of the second
 6                    transistor and to the beginning node,

 7                    the first antenna input is coupled to the ending node via the
                      first capacitor,
 8
                      the second antenna input is coupled to the beginning node via
 9                    the second capacitor,

10                    the first antenna input is coupled to the gate of the first tran-
                      sistor via the third capacitor, and
11
                      the second antenna input is coupled to the gate of the second
12                    transistor via the fourth capacitor.

13      170.   Claim 3 of the ’857 Patent reads as follows:
14             3. The rectifier of claim 1, further comprising a third transistor in-
                  cluding an input terminal, an output terminal, and a gate, wherein
15                the input terminal of the third transistor is coupled to a ground
                  node, the output terminal of the third transistor is coupled to the
16                beginning node, and the gate of the third transistor is coupled to
                  the first antenna input.
17

18      171.   Claim 4 of the ’857 Patent reads as follows:
19             4. The rectifier of claim 3, wherein the second and third transistors
                  are of the same type.
20

21      172.   Claim 6 of the ’857 Patent reads as follows:
22             6. A rectifier for a Radio Frequency Identification tag, comprising:
23                a first antenna input,
24                a second antenna input,
25                first, second, third, fourth, and fifth capacitors,
26                a first transistor including an input terminal, an output terminal,
                  and a gate,
27

28

                                                                           COMPLAINT FOR PATENT
                                                - 30 -
                                                                           INFRINGEMENT
     Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 32 of 42



 1                a second transistor of a complementary type to the first transistor
                  and including
 2
                  an input terminal, an output terminal, and a gate, and
 3
                  a third transistor including an input terminal, an output terminal,
 4                and a gate, wherein:

 5                    the input terminal of the first transistor is coupled to a begin-
                      ning node,
 6
                      the output terminal of the first transistor is coupled to an av-
 7                    eraging node,

 8                    the input terminal of the second transistor is coupled to the
                      averaging node,
 9
                      the output terminal of the second transistor is coupled to an
10                    ending node,

11                    the input terminal of the third transistor is coupled to a ground
                      node,
12
                      the output terminal of the third transistor is coupled to the
13                    beginning node,

14                    the first antenna input is coupled to the gate of the first tran-
                      sistor, the gate of the third transistor, and the ending node,
15
                      the second antenna input is coupled to the gate of the second
16                    transistor and the beginning node,

17                    the first antenna input is coupled to the ending node via the
                      first capacitor,
18
                      the second antenna input is coupled to the beginning node via
19                    the second capacitor,

20                    the first antenna input is coupled to the gate of the first tran-
                      sistor via the third capacitor and the gate of the third transistor
21                    via the fifth capacitor, and|

22                    the second antenna input is coupled to the gate of the second
                      transistor via the fourth capacitor.
23

24      173.   Claim 7 of the ’857 Patent reads as follows:

25             7. The rectifier of claim 6, further comprising:

26                a fourth transistor including an input terminal, an output terminal,
                  and a gate, and
27

28

                                                                            COMPLAINT FOR PATENT
                                                - 31 -
                                                                            INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 33 of 42



 1                      a fifth transistor of a complementary type to the fourth transistor
                        and the first transistor, and including an input terminal, an output
 2                      terminal, and a gate, wherein:

 3                      the input terminal of the fourth transistor is coupled to the ending
                        node,
 4
                        the output terminal of the fourth transistor is coupled to a second
 5                      averaging node,

 6                      the input terminal of the fifth transistor is coupled to the second
                        averaging node,
 7
                        the output terminal of the fifth transistor is coupled to a second
 8                      ending node,

 9                      the first antenna input is further coupled to the gate of the fifth
                        transistor, and
10
                        the second antenna input is further coupled to the gate of the
11                      fourth transistor and the second ending node.

12            174.   Claim 8 of the ’857 Patent reads as follows:
13                   8. The rectifier of claim 7, further comprising a sixth capacitor cou-
                        pling the second antenna input to the second ending node.
14

15            175.   Claim 9 of the ’857 Patent reads as follows:
16                   9. The rectifier of claim 8, further comprising seventh and eight ca-
                        pacitors, wherein:
17
                        the first antenna input is coupled to the gate of the fifth transistor
18                      via the seventh capacitor, and
19                      the second antenna input is coupled to the gate of the fourth tran-
                        sistor via the eighth capacitor.
20

21            176.   NXP’s UCODE 7 and UCODE 8 ICs have each of the elements of claims 1, 3, 4, 6,
22   7, 8, and 9 of the ’857 Patent, including the recited circuit design.
23            177.   NXP has directly infringed the ’857 Patent, including at least claims 3, 4, 7, 8, and
24   9 of the ’857 Patent, by making, importing, selling and offering for sale its UCODE 7 and UCODE
25   8 ICs.
26            178.   In the correspondence exchanged between the parties, NXP has not denied that it is
27   practicing claims 3, 4, 6, 7, 8, and 9 of the ’857 Patent.
28

                                                                                  COMPLAINT FOR PATENT
                                                      - 32 -
                                                                                  INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 34 of 42



 1              179.   NXP has continued its infringing activities despite knowledge of the ’857 Patent

 2   (including knowledge from correspondence with Impinj), and such infringement is egregious and

 3   willful.

 4                       NXP’S INFRINGEMENT OF U.S. PATENT NO. 8,665,074

 5              180.   Impinj owns U.S. Patent No. 8,665,074 (“the ’074 Patent”), which is directed to an

 6   IC for an RFID tag with an inventive processing block that permits alternative behaviors, even

 7   hiding a portion of the memory of the RFID tag for better security.

 8              181.   Claim 1 of the ’074 Patent reads as follows:

 9                     1. A Radio Frequency Identification (RFID) tag integrated circuit
                          (IC) comprising:
10
                          a memory storing an identifier; and
11
                          a processing block configurable to:
12
                              operate in a first behavior state;
13
                              in response to receiving a first behavior-change command
14                            with a power level exceeding a threshold, transition from the
                              first behavior state to a second behavior state, and not transi-
15                            tion if the power level does not exceed the threshold; and
16                        when operating in the second behavior state be configurable to
                          subsequently transition back to the first behavior state; wherein
17
                          the first behavior state is one of a public behavior state exposing
18                        only a portion of the identifier and a private behavior state expos-
                          ing the entire identifier; and the second behavior state is the other
19                        one of the public behavior state exposing only a portion of the
                          identifier and the private behavior state exposing the entire iden-
20                        tifier.
21              182.   Claim 4 of the ’074 Patent reads as follows:

22                     4. The RFID tag IC of claim 1, wherein the processing block is fur-
                          ther configured to temporarily transition from the first behavior
23                        state to the second behavior state, and to transition back upon
                          losing power.
24

25              183.   Claim 7 of the ’074 Patent reads as follows:

26                     7. The RFID tag IC of claim 1, wherein the processing block is fur-
                          ther configured to only transition from the first behavior state to
27                        the second behavior state if the first behavior-change command
                          is received in a secured protocol state.
28

                                                                                   COMPLAINT FOR PATENT
                                                       - 33 -
                                                                                   INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 35 of 42



 1              184.   NXP’s UCODE 7 and UCODE 8 IC have each of the elements of claim 1 of the

 2   ’074 Patent, including the recited memory and processing block.

 3              185.   NXP’s UCODE 8 IC has each of the elements of claims 1, 4, and 7 of the ’074

 4   Patent, including the recited processing block.

 5              186.   NXP has directly infringed the ’074 Patent, including at least claims 1, 4, and 7 of

 6   the ’074 Patent, by making, importing, selling and offering for sale its UCODE 7 and UCODE 8

 7   ICs.

 8              187.   NXP has continued its infringing activities despite knowledge of the ’074 Patent

 9   (including knowledge from correspondence with Impinj), and such infringement is egregious and

10   willful.

11                       NXP’S INFRINGEMENT OF U.S. PATENT NO. 7,307,528

12              188.   Impinj owns U.S. Patent No. 7,307,528 (“the ’528 Patent”), which is directed to an

13   inventive IC design for testing an IC in an RFID tag.

14              189.   Claim 7 of the ’528 Patent reads as follows:

15                     7. An apparatus, comprising:
16                        a semiconductor chip for an RFID tag comprising a receive signal
                          path that flows from one or more primary inputs, said receive
17                        signal path to process an electrical receive signal originating from
                          said inputs as a consequence of said inputs having received a sig-
18                        nal from an antenna, said semiconductor chip further comprising
                          a rectifier coupled to at least one of said inputs, a node where a
19                        supply voltage for said semiconductor chip is to appear residing
                          downstream from an output of said rectifier, a diode’s cathode
20                        coupled to said node, said diode’s anode coupled to wiring that
                          provides said semiconductor chip’s supply voltage while said
21                        semiconductor chip is being tested on wafer.
22              190.   Claim 10 of the ’528 Patent reads as follows:

23                     10. The apparatus of claim 7 wherein said receive signal path flows
                           to a controller.
24
                191.   Claim 11 of the ’528 Patent reads as follows:
25
                       11. The apparatus of claim 10 wherein said controller is coupled to a
26                         non-volatile memory.
27              192.   Claim 21 of the ’528 Patent reads as follows:

28                     21. An apparatus, comprising:
                                                                                  COMPLAINT FOR PATENT
                                                       - 34 -
                                                                                  INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 36 of 42



 1                        a semiconductor chip for an RFID tag comprising a receive signal
                          path from one or more primary inputs to a controller, said receive
 2                        signal path to process an electrical receive signal originating from
                          said inputs as a consequence of said inputs having received a sig-
 3                        nal from an antenna, said semiconductor chip also comprising a
                          response signal path that flows from said controller through an
 4                        impedance controller to said inputs, said response signal path to
                          communicate to a system that sends a wireless signal to said an-
 5                        tenna, a third signal path flowing from said response signal path
                          to a die edge of said semiconductor chip, said third signal path to
 6                        transport a response signal while said semiconductor chip is be-
                          ing tested on wafer.
 7

 8              193.   NXP’s UCODE 7 and UCODE 8 IC have each of the elements of claims 7, 10, 11,
 9   and 21 of the ’528 Patent, including the recited semiconductor chip.
10              194.   NXP has directly infringed the ’528 Patent, including at least claims 10, 11, and 21
11   of the ’528 Patent, by making, importing, selling and offering for sale its UCODE 7 and UCODE
12   8 ICs.
13              195.   NXP has continued its infringing activities despite knowledge of the ’528 Patent
14   (including knowledge from correspondence with Impinj), and such infringement is egregious and
15   willful.
16                       NXP’S INFRINGEMENT OF U.S. PATENT NO. 8,881,373
17              196.   Impinj owns U.S. Patent No. 8,881,373 (“the ’373 Patent”), which is directed to an
18   inventive method for assembling an RFID tag precursor.
19              197.   Claim 1 of the ’373 Patent reads as follows:
20                     1. A method for assembling a Radio Frequency Identification
                          (RFID) tag precursor, the method comprising:
21
                          providing an assembly having an RFID integrated circuit (IC), a
22                        nonconductive repassivation layer on a surface of the IC and con-
                          fined within a perimeter of the surface, and a conductive redistri-
23                        bution layer on the repassivation layer and confined within the
                          perimeter of the surface, in which at least a first portion of the
24                        redistribution layer is electrically connected to the IC through a
                          first opening in the repassivation layer;
25
                          providing a substrate having a first antenna terminal;
26
                          forming a second opening in a nonconductive barrier present on
27                        at least one of the first antenna terminal and the first portion of
28

                                                                                   COMPLAINT FOR PATENT
                                                       - 35 -
                                                                                   INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 37 of 42



 1                        the redistribution layer with an etchant, where the first opening
                          and the second opening are nonoverlapping;
 2
                          attaching the assembly to the substrate with an adhesive; and
 3
                          forming a first electrical connection between the first antenna ter-
 4                        minal and the first portion of the redistribution layer through the
                          second opening.
 5

 6              198.   Claim 3 of the ’373 Patent reads as follows:

 7                     3. The method of claim 1, wherein the nonconductive barrier is at
                          least one of an oxide and a masking layer.
 8

 9              199.   Claim 6 of the ’373 Patent reads as follows:

10                     6. The method of claim 1, wherein the etchant includes conductive
                          particles and the method further comprises forming the second
11                        opening by breaking the nonconductive barrier with the conduc-
                          tive particles.
12

13              200.   NXP has indirectly infringed the ’373 Patent, including at least claims 3 and 6 of
14   the ’373 Patent, under 35 U.S.C. §§ 271(b) and (c), by supplying its UCODE 7 and UCODE 8 ICs
15   to others for inclusion in an RFID tag. The UCODE 7 and UCODE 8 ICs have no substantial
16   noninfringing use, and NXP has induced its customers to use the UCODE 7 and UCODE 8 ICs in
17   a manner that practices each of the steps of the claims. .
18              201.   In the correspondence exchanged between the parties, NXP has not denied that it is
19   practicing claims 3 and 6 of the ’373 Patent.
20              202.   NXP has continued its infringing activities despite knowledge of the ’373 Patent
21   (including knowledge from correspondence with Impinj), and such infringement is egregious and
22   willful.
23                       NXP’S INFRINGEMENT OF U.S. PATENT NO. 9,460,380
24              203.   Impinj owns U.S. Patent No. 9,460,380 (“the ’380 Patent”), which is directed to an
25   inventive method for assembling an RFID tag precursor.
26              204.   Claim 1 of the ’380 Patent reads as follows:
27                     1. A method to assemble a Radio Frequency Identification (RFID)
                          tag precursor, the method comprising:
28

                                                                                  COMPLAINT FOR PATENT
                                                       - 36 -
                                                                                  INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 38 of 42



 1                      providing an assembly having an RFID integrated circuit (IC), a
                        nonconductive repassivation layer on a surface of the IC and con-
 2                      fined within a perimeter of the surface, and a conductive redistri-
                        bution layer on the repassivation layer and confined within the
 3                      perimeter of the surface, in which a first portion of the redistri-
                        bution layer is electrically connected to the IC through a first
 4                      electrical connection;

 5                      attaching, with an adhesive, a substrate having a first antenna ter-
                        minal to the assembly;
 6
                        reacting, with a reactant, at least a first portion of a nonconduc-
 7                      tive barrier present on at least one of the first antenna terminal
                        and the first portion of the redistribution layer to make the first
 8                      portion of the nonconductive barrier conductive; and

 9                      forming a second electrical connection between the first antenna
                        terminal and the first portion of the redistribution layer through
10                      the first portion of the nonconductive barrier.

11          205.    Claim 2 of the ’380 Patent reads as follows:
12                  2. The method of claim 1, wherein the first electrical connection
                       includes an opening in the repassivation layer.
13

14          206.    Claim 3 of the ’380 Patent reads as follows:
15                  3. The method of claim 2, wherein the opening and a first portion
                       of the nonconductive barrier are nonoverlapping.
16

17          207.    Claim 5 of the ’380 Patent reads as follows:
18                  5. The method of claim 1, wherein the nonconductive barrier is at
                       least one of an oxide and a masking layer.
19

20          208.    NXP has indirectly infringed the ’380 Patent, including at least claims 2, 3, and 5 of
21   the ’380 Patent, under 35 U.S.C. § 271(b), by supplying its UCODE 7 and UCODE 8 ICs to others
22   for inclusion in RFID tags and inducing its customers to use the patented methods.
23          209.    In the correspondence exchanged between the parties, NXP has not denied that it is
24   practicing claims 1, 2, 3, and 5 of the ’380 Patent.
25          210.    On information and belief, NXP has continued its infringing activity despite
26   knowledge of the ’380 Patent, and such infringement is egregious and willful.
27

28

                                                                                COMPLAINT FOR PATENT
                                                     - 37 -
                                                                                INFRINGEMENT
       Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 39 of 42



 1                    NXP’S INFRINGEMENT OF U.S. PATENT NO. 9,436,902

 2          211.    Impinj owns U.S. Patent No. 9,436,902 (“the ’902 Patent”), which is directed to an

 3   inventive structure for an RFID tag precursor.

 4          212.    Claim 9 of the ’902 Patent reads as follows:

 5                  9. A Radio Frequency Identification (RFID) tag precursor compris-
                       ing:
 6
                       an assembly including an RFID integrated circuit (IC) with an IC
 7                     contact, a nonconductive repassivation layer on a surface of the
                       IC and confined within a perimeter of the surface, and a conduc-
 8                     tive redistribution layer on the repassivation layer and confined
                       within the perimeter of the surface;
 9
                       a substrate including a first antenna terminal;
10
                       an adhesive attaching the assembly to the substrate;
11
                       a first electrical connection between a first portion of the redis-
12                     tribution layer and the IC contact;
13                     an opening, formed by an etchant, in a nonconductive barrier pre-
                       sent on at least one of the first antenna terminal and the first por-
14                     tion of the redistribution layer; and
15                     a second electrical connection formed between the first antenna
                       terminal and the first portion of the redistribution layer through
16                     the opening.
17          213.    Claim 11 of the ’902 Patent reads as follows:

18                  11. The RFID tag precursor of claim 9, further comprising a plurality
                        of openings formed by the etchant in the nonconductive barrier,
19                      and wherein the IC contact and at least one of the plurality of
                        openings are nonoverlapping.
20

21          214.    Claim 12 of the ’902 Patent reads as follows:

22                  12. The RFID tag precursor of claim 9, wherein at least one of:
23                     the etchant includes a textured surface on the redistribution layer
                       that forms the opening by breaking the nonconductive barrier;
24
                       the etchant includes conductive particles that form the opening
25                     by breaking the nonconductive barrier;
26                     the etchant forms the opening by reacting with the nonconductive
                       barrier; and
27
                       the etchant is included in the adhesive.
28

                                                                                COMPLAINT FOR PATENT
                                                      - 38 -
                                                                                INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 40 of 42



 1          215.       Claim 13 of the ’902 Patent reads as follows:

 2                     13. The RFID tag precursor of claim 9, wherein the nonconductive
                           barrier is at least one of an oxide and a masking layer.
 3

 4          216.       NXP has indirectly infringed the ’902 Patent, including at least claims 11, 12, and

 5   13 of the ’902 Patent, under 35 U.S.C. §§ 271(b), by selling UCODE 7 and UCODE 8 ICs for

 6   inclusion in RFID tags and inducing customers to create RFID tag precursors as recited in claims

 7   11, 12, and 13.

 8          217.       In the correspondence exchanged between the parties, NXP has not denied that it is

 9   practicing claims 11, 12, and 13 of the ’902 Patent.

10          218.       On information and belief, NXP has continued its infringing activities despite

11   knowledge of the ’902 Patent, and such infringement is egregious and willful.

12                      NXP’S INFRINGEMENT OF U.S. PATENT NO. 10,116,033

13          219.       Impinj owns U.S. Patent No. 10,116,033 (“the ’033 Patent”), which is directed to an

14   inventive method for assembling an RFID tag.

15          220.       Claim 1 of the ’033 Patent reads as follows:

16                     1. A method for assembling a Radio Frequency Identification
                          (RFID) tag, the method comprising:
17
                          providing an antenna;
18
                          providing an RFID integrated circuit (IC) that includes a first
19                        electrical bus an electrical circuitry, the electrical circuitry com-
                          prising one or more of a rectifier circuit, a demodulator circuit,
20                        and a modulator circuit of the IC, wherein providing the IC com-
                          prises:
21
                              coupling the first electrical bus to the one or more of a recti-
22                            fier circuit, a demodulator circuit, and a modulator circuit of
                              the IC;
23
                              disposing a plurality of conductive patches on a surface of the
24                            IC, wherein the plurality of distinct conductive patches co-
                              vers a substantial portion of the surface of the IC;
25
                              capacitively coupling at least a first one of the plurality of
26                            distinct conductive patches to the first electrical bus; and
27                            coupling the antenna to the plurality of distinct conductive
                              patches on the surface of the IC to form the RFID tag,
28                            wherein at least one of the antenna-to-conductive-path and
                                                                                   COMPLAINT FOR PATENT
                                                       - 39 -
                                                                                   INFRINGEMENT
        Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 41 of 42



 1                          the first-electrical-bus-to-conductive-patch couplings is
                            through a dielectric material and the dielectric material in-
 2                          cludes at least one of a covering layer of the antenna and a
                            covering layer of the IC.
 3

 4          221.    NXP has indirectly infringed the ’033 Patent, including at least claim 1 of the ’033

 5   Patent, under 35 U.S.C. § 271(b), by supplying its UCODE 7 and UCODE 8 ICs to others and

 6   inducing its customers to use the patented method.

 7          222.    NXP has continued its infringing activity despite knowledge of the ’033 Patent (in-

 8   cluding knowledge from correspondence with Impinj), and such infringement is egregious and will-

 9   ful.

10                                       REQUEST FOR RELIEF

11          WHEREFORE, Impinj requests the following relief:

12          (1)     A preliminary and permanent injunction enjoining NXP and its officers, agents,

13   servants, employees, attorneys and any other persons who are in active concert or participation

14   with such persons, from making, selling, using, offering for sale or importing its UCODE 8 IC or

15   any other IC that is not colorably different;

16          (2)     For an award of damages, including lost profits, no less than a reasonable royalty

17   under 35 U.S.C. § 284 arising from such infringement;

18          (3)     For increased damages pursuant to 35 U.S.C. § 285 or as otherwise permitted by

19   law;

20          (4)     For an award of attorneys’ fees and costs pursuant to 35 U.S.C. § 285 or as other-

21   wise permitted by law; and

22          (5)     For such other relief as the Court deems just and proper.

23

24

25

26

27

28

                                                                                COMPLAINT FOR PATENT
                                                     - 40 -
                                                                                INFRINGEMENT
       Case 5:19-cv-03161-NC Document 1 Filed 06/06/19 Page 42 of 42



 1   DATED: June 6, 2019
                                                /s/ Daniel T. Shvodian
                                           By: _______________________________
 2                                            Ramsey M. Al-Salam, Bar No. 109506
                                              Christina J. McCullough, Bar No. 245944
 3
                                              PERKINS COIE LLP
 4                                            1201 Third Avenue, 49th Floor
                                              Seattle, WA 98101
 5                                            Tel: 206.359.8000
                                              Fax: 206.359.9000
 6                                            RAlSalam@perkinscoie.com
                                              CMcCullough@perkinscoie.com
 7

 8                                               Daniel T. Shvodian, Bar No. 184576
                                                 PERKINS COIE LLP
 9                                               3150 Porter Drive
                                                 Palo Alto, CA 94304-1212
10                                               Tel: 650.838.4300
11                                               Fax: 650.737.5461
                                                 DShvodian@perkinscoie.com
12
                                                 Attorneys for Plaintiff
13                                               IMPINJ, INC.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    COMPLAINT FOR PATENT
                                        - 41 -
                                                                    INFRINGEMENT
